Cooper, C. J.,
delivered the opinion of the Court.
In November, 1880, John I. Adams & Co. recovered a judgment in the circuit court of Jackson County against G. M. & M. A. Dees for the sum of $119.11, which was duly enrolled. Execution was issued thereon in December, 1880, and the same was paid by defendant, M. A. Dees. On March 11, 1881, the sheriff returned the execution as “ settled in full,” and this return was endorsed oh the judgment roll. In May, 1881, Adams & Co. recovered another judgment against the same defendants for $230, which was also enrolled. On this judgment an execution was issued June 2, and was returned November 15, 1881, endorsed by the sheriff “ settled in full.” This endorsement was also copied on the judgment roll. These two judgments were rendered on bills of exchange drawn by G. M. Dees in favor of M. A. Dees, and M. A. Dees was sued and judgment rendered against him as endorser. Both judgments were paid by M. A. Dees, the endorser, and he having made affidavits of the fact that he was only secondarily liable, as provided by sections 998 and 1140 of the Code, assigned the judgments to the appellants, who caused executions to be issued under them, and levied on the property described in complainants’ bill. By the terms of the sections of the Code, where judgment has been rendered against principal and surety, or against two, one of whom is liable over to the other, payment by the surety or person secondarily liable, does not extinguish the judgment, but operates as a transfer of it to the party by whom it is paid as against the person liable over to him. The lands in controversy were owned by G. M. Dees, the party primarily liable to these two judgments, at the time the judgments were rendered and enrolled. The appellees exhibited their bill to enjoin a sale of the lands levied on, of which they are now the owners. Their title as charged and proved is derived as follows: On July 14, 1881, G. M. Dees sold the land to A. *92C. Danner & Co., who, on August 1, 1883, sold it to the Danner Land and Lumber Companjq which company on October 3,1884, made an assignment for the benefit of creditors to one Strong, assignee, and Strong, assignee, on April 21, 1886, sold the same to complainants for the sum of $1300, no part of which has yet been paid.
Complainants charged that before purchasing the lands they caused the record to be examined, and finding that the judgments now sought to be enforced had been entered satisfied of record, they bought upon the faith of such being the truth. Their contention is that it was the duty of M. A. Dees to have had such entries made upon the record as would have shown the fact that payment had been made by him, by reason of which the judgments were not extinguished, and that having failed so to do he cannot now, nor can his assignee, enforce their payment against innocent purchasers.
Without deciding whether this position is or is not well taken, it is manifest that on -the pleadings and proof exhibited by the record complainants are not entitled to relief. There is no allegation in the bill that A. C. Danner & Co., or the Danner Land and Lumber Company, or Strong, its assignee, were misled by the record of the satisfaction of the judgment. There is no allegation that either of them was a purchaser for value. The sole averment is that complainants were misled by the record. But since it is affirmatively shown that there is yet due and unpaid more of the purchase money than sufficient to satisfy both judgments, the complainants cannot be injured since they may pay the judgments and recoup the sum paid from the purchase price. If, as a matter of fact, they are not innocent purchasers for value, but claim under one who was, this fact should have been averred as the foundation of their right. So far as the record shows neither the complainants nor any one under whom they claim are innocent purchasers who have been misled by the record. For this reason there is no equity on the face of the bill, and the injimction should have been dissolved and bill dismissed. The decree must be reversed, injunction dissolved and bill dismissed.